department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date postf-147323-01 cc fip uilc memorandum for associate area_counsel area lm fsh har attn joseph long from subject chief branch cc fip request for technical assistance concerning the proper treatment of special estimated_tax payments postf-147323-01 on date your office requested advice concerning the proper treatment of certain special estimated_tax payments in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent issue whether a property and casualty insurance_company which was a member of a consolidated_group and a subsidiary of the common parent of the consolidated_group is entitled to the balance of special estimated_taxes made pursuant to sec_847 after leaving the consolidated_group conclusion the subsidiary retains the balance of the sec_847 special estimated_tax payments and must maintain its special estimated_tax account facts parent a non-insurance company is the common parent of a consolidated_group sub a property and casualty insurance_company taxable under sec_831 was a subsidiary of parent and a member of the consolidated_group from until date postf-147323-01 for the tax years ending date through date sub claimed a net sec_847 deduction on form_8816 of its individual pro-forma return as part of parent’s consolidated_return the special estimated_tax payments were paid_by parent and were accounted for by the service_center separately from parent’s other accounts on date sub was distributed to parent’s shareholders pursuant to sec_355 at the time of the distribution there was a net positive balance in the special estimated_tax payment account law and analysis sec_832 provides that in the case of an insurance_company subject_to the tax imposed by sec_831 the term taxable_income means the gross_income as defined in sec_832 less the deductions allowed by sec_832 sec_832 defines the term gross_income to include the combined gross amount earned during the taxable_year from investment_income and from underwriting_income as provided in sec_832 computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 provides that the term underwriting_income means the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that the determination of losses_incurred includes the net change during the taxable_year of discounted_unpaid_losses as defined in sec_846 discounted_unpaid_losses are unpaid_losses that are discounted to present_value to account for the time_value_of_money sec_847 permits an insurance_company to deduct an amount not to exceed the excess of the undiscounted_unpaid_losses as defined in sec_846 over the amount of the related discounted_unpaid_losses determined under sec_846 to the extent not deducted in a prior taxable_year sec_847 allows the deduction under sec_847 only to the extent the deduction results in a tax_benefit in the current taxable_year or carryback_year and only to the extent special estimated_tax payments are made in an amount equal to the tax_benefit attributable to such deduction companies allowed a deduction under sec_847 must establish and maintain a special loss discount account sec_847 each taxable_year an amount equal to that year’s deduction allowed under sec_847 is added to this postf-147323-01 special loss discount account sec_847 when companies pay losses in subsequent years an amount equal to the excess of the special loss discount account with respect to losses_incurred in each taxable_year over the excess of the additional deduction allowed under sec_847 is subtracted from the special account and included in the company’s gross_income sec_847 if any_tax is due as a result of such inclusion an amount of the special tax payment shall be applied against such additional tax sec_847 to the extent the special estimated_tax payments are not used to offset additional taxes during the years following the year for which the payment was made the unused amount will be treated as a regular estimated_tax payment made under sec_6655 in the sixteenth year after the year for which a special estimated_tax payment was made id if a company liquidates or otherwise terminates its insurance_business and does not transfer or distribute such business in an acquisition of assets referred to in sec_381 the entire amount remaining in such special loss discount account shall be subtracted and included in gross_income sec_847 except in the case where a company transfers or distributes its insurance_business in an acquisition of assets referred to in sec_381 if the company is not subject_to the tax imposed by sec_801 or sec_831 for any taxable_year the entire amount in the special loss discount account at the close of the preceding_taxable_year will be subtracted from the special loss discount account in such preceding_taxable_year and included in gross_income id in a consolidated_return setting the sec_847 deduction is an item calculated separately by each corporation sec_1_1502-11 of the income_tax regulations provides that the consolidated_taxable_income for a consolidated_return_year shall be determined by taking into account the listed items including the separate_taxable_income of each member of the group sec_1_1502-12 provides that separate_taxable_income of a member is computed in accordance with the provisions of the code covering the determination of taxable_income of separate corporations subject_to the listed modifications because the sec_847 deduction is not a listed modification each corporation calculates its own sec_847 deduction therefore each corporation calculates the amount of special estimated_tax payments attributable to such deductions even though the sec_847 deduction is calculated as a separate item parent made the payment on behalf of sub this is consistent with sec_1 which requires that for regular estimated_tax payments purposes the group is treated as a single corporation however these special estimated_tax payments are distinguishable from normal estimated_tax payments because they are not fungible and cannot be applied to the general tax_liability of the group because each corporation calculates its own sec_847 deduction and parent which is not postf-147323-01 a property and casualty insurance_company is not entitled to the benefits of sec_847 parent’s payment of the estimated_tax was necessarily on behalf of sub and therefore sub should retain credit for the estimated_tax paid on its behalf once it is concluded that the special estimated_tax payments should be considered separate items it is consistent with sec_1_1502-5 to allow sub to retain credit for the amounts sec_1_1502-5 provides that if the corporations file estimated_tax on a consolidated basis but end up filing separate returns because they fail to elect to file a consolidated_return the parties can allocate the estimated_tax payments between the parties if the commissioner consents similarly in this case because the special estimated_tax payments are in effect made on a separate basis the entire amount of the special estimated_tax payment should be allocated to sub allowing sub the credit in this case should not present a whip-saw potential parent is not an insurance_company and therefore is not entitled to the benefits of sec_847 if the special account had been considered the parent group’s account then upon the distribution of sub the entire amount of the special loss discount account would have been included into gross_income pursuant to sec_847 because the group would have ceased to conduct insurance_business the special estimated_tax payments would have been applied to the additional tax due and the special estimated_tax account would have been eliminated this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions sincerely yours s mark smith chief branch office of associate chief_counsel financial institutions products sub was the only member of parent’s consolidated_group that was a property and casualty insurance_company if the group included other members that were subject_to sec_847 and remained with the group after the spinoff of sub the group should retain any amount of the special estimated_tax payments attributable to such members
